EXHIBIT 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of December 8, 2014, by and among Envestnet, Inc., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower, as
Guarantors, the Lenders party hereto, and Bank of Montreal, a Canadian chartered
bank acting through its Chicago branch, as Administrative Agent (the
“Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

A.                                     The Borrower, the Guarantors, the Lenders
and the Administrative Agent entered into a Credit Agreement dated as of
June 19, 2014 (the “Credit Agreement”).  All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement, as amended by this Amendment.

 

B.                                    The Borrower has requested that the
Lenders make certain amendments to the Credit Agreement, and the Lenders are
willing to do so under the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.                                             AMENDMENTS.

 

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

 

1.1.                                         The following definitions appearing
in Section 1.1 of the Credit Agreement are hereby amended and restated in their
entirety as follows:

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, L/C
Participation Fees, and the commitment fees payable under Section 3.1(a), from
and after the First Amendment Effect Date until the first Pricing Date (the
“Initial Pricing Date”), the rates per annum shown opposite Level IV below, and
thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

 

LEVEL

 

TOTAL LEVERAGE
RATIO FOR SUCH
PRICING DATE

 

APPLICABLE MARGIN
FOR BASE RATE LOANS
AND REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE MARGIN FOR
EURODOLLAR LOANS AND
L/C PARTICIPATION FEES
SHALL BE:

 

APPLICABLE MARGIN
FOR COMMITMENT FEE
SHALL BE:

 

 

 

 

 

 

 

 

 

 

 

I

 

Less than or equal to 1.0 to 1.0

 

0.50

%

1.50

%

0.25

%

 

 

 

 

 

 

 

 

 

 

II

 

Less than or equal to 2.0 to 1.0 but greater than 1.0 to 1.0

 

0.75

%

1.75

%

0.25

%

 

--------------------------------------------------------------------------------


 

LEVEL

 

TOTAL LEVERAGE
RATIO FOR SUCH
PRICING DATE

 

APPLICABLE MARGIN
FOR BASE RATE LOANS
AND REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE MARGIN FOR
EURODOLLAR LOANS AND
L/C PARTICIPATION FEES
SHALL BE:

 

APPLICABLE MARGIN
FOR COMMITMENT FEE
SHALL BE:

 

 

 

 

 

 

 

 

 

 

 

III

 

Less than or equal to 3.0 to 1.0 but greater than 2.0 to 1.0

 

1.25

%

2.25

%

0.25

%

 

 

 

 

 

 

 

 

 

 

IV

 

Less than or equal to 4.0 to 1.0 but greater than 3.0 to 1.0

 

1.75

%

2.75

%

0.25

%

 

 

 

 

 

 

 

 

 

 

V

 

Greater than 4.0 to 1.0

 

2.25

%

3.25

%

0.30

%

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after December 31, 2014, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5.  The Applicable
Margin shall be established based on the Total Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date.  If the
Borrower has not delivered its financial statements by the date such financial
statements (and, in the case of the year-end financial statements, audit report)
are required to be delivered under Section 8.5, until such financial statements
and (if applicable) audit report are delivered, the Applicable Margin shall be
the highest Applicable Margin (i.e., Level V shall apply).  If the Borrower
subsequently delivers such financial statements before the next Pricing Date,
the Applicable Margin shall be determined on the date of delivery of such
financial statements and remain in effect until the next Pricing Date.  In all
other circumstances, the Applicable Margin shall be in effect from the Pricing
Date that occurs immediately after the end of the fiscal quarter covered by such
financial statements until the next Pricing Date.  Each determination of the
Applicable Margin made by the Administrative Agent in accordance with the
foregoing shall be conclusive and binding on the Borrower and the Lenders if
reasonably determined.

 

The foregoing notwithstanding, if, at any time prior to the Initial Pricing Date
and after giving effect to the incurrence of any Indebtedness (whether such
Indebtedness is a Loan hereunder or otherwise) on a pro forma basis, the Total
Leverage Ratio is greater than 4.0 to 1.0, the rates per annum shown opposite
Level V above shall apply from the date such Indebtedness is incurred through
the Initial Pricing Date.

 

“Commitments” means, as to any Lender, the obligation of such Lender to make
Loans and to participate in Letters of Credit issued for the account of the
Borrower hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.1 attached hereto and made a part hereof, as the same may be reduced
or modified at any time or from time to time pursuant to the terms hereof

 

2

--------------------------------------------------------------------------------


 

(including, without limitation, Section 2.14 hereof).  The Borrower and the
Lenders acknowledge and agree that the Commitments of the Lenders aggregate
$100,000,000 on the First Amendment Effective Date.

 

“Termination Date” means December 8, 2017, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 2.10, 9.2 or 9.3

 

1.2.                                         Section 1.1 of the Credit Agreement
shall be amended by inserting the new defined terms in their appropriate
alphabetical order, each to read in its entirety as follows:

 

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of December 8, 2014, by and among the Borrower, the Guarantors, the Lenders
and the Administrative Agent.

 

“First Amendment Effective Date” means the date upon which the First Amendment
becomes effective pursuant to its terms.

 

1.3.                                     Section 8.5(j) of the Credit Agreement
shall be amended and restated to read in its entirety as follows:

 

(j)                                    (i) notice of any investment made
pursuant to Section 8.9(e) and notice of the repayment of any such investment,
(ii) notice of the incurrence of any Indebtedness permitted by
Section 8.7(g) and Section 8.7(p), which such notice shall include a pro forma
calculation of the financial covenant set forth in Section 8.23(b) (if such
Indebtedness constitutes Subordinated Debt) or in Section 8.23(a) (if such
Indebtedness does not constitute Subordinated Debt), and (iii) if, at any time
prior to the Initial Pricing Date, the Total Leverage Ratio exceeds 4.0 to 1.0
on a pro forma basis after giving effect to the incurrence of any Indebtedness,
the Borrower shall provide a notice to the Administrative Agent which such
notice shall include such pro forma calculation of the Leverage Ratio; and

 

1.4.                                     Section 8.12(iii) of the Credit
Agreement shall be amended and restated to read in its entirety as follows:

 

(iii)                               the making of Restricted Payments by any
Loan Party or Subsidiary to its shareholders or other equity holders (other than
Restricted Payments made by a Wholly-Owned Subsidiary to a Loan Party), provided
(A) no Default exists or would result from making such Restricted Payment, and
(B) the aggregate amount of such Restricted Payments during any period of four
consecutive fiscal quarters shall not exceed 50% of the amount by which Adjusted
EBITDA for the period of four consecutive fiscal quarters ended immediately
prior to the date of determination exceeds $35,000,000.  For purposes hereof and

 

3

--------------------------------------------------------------------------------


 

without limiting any other provision contained herein and the other Loan
Documents (including Section 8.22 hereof), payments made on account of any
Indebtedness that can be converted into equity (including payments to redeem
such Indebtedness prior its maturity date) shall not be deemed a Restricted
Payment for purposes of this Section 8.12 until such Indebtedness is converted
into equity.

 

1.5.                                         Section 8.23(b) and
Section 8.23(d) of the Credit Agreement shall be amended and restated to read in
their entirety as follows:

 

(b)                                  Total Leverage Ratio.  The Borrower shall
not, at any time during the relevant period set forth below, permit the Leverage
Ratio to be greater than the corresponding ratio set forth opposite such period:

 

PERIODS

 

LEVERAGE RATIO

 

 

 

From the First Amendment Effective Date through June 29, 2015

 

4.50 to 1.0

 

 

 

From June 30, 2015 through December 30, 2015

 

4.00 to 1.0

 

 

 

From December 31, 2015 and at all times thereafter

 

3.50 to 1.0

 

(d)                                        Minimum Adjusted EBITDA.  As of the
last day of each fiscal quarter of the Borrower, the Borrower shall maintain
Adjusted EBITDA for the four fiscal quarters then ended of not less than
$35,000,000.

 

1.6.                                         The term “Lenders” as defined in
the Credit Agreement shall mean and include the Lenders currently party to the
Credit Agreement and, from and after the First Amendment Effective Date, each
Lender executing this Amendment under the heading “New Lender” (each a “New
Lender”).  Each New Lender agrees to be bound by the terms and conditions set
forth in the Credit Agreement as if it were an original signatory thereto with a
Commitment as set forth on Schedule 2.1 to the Credit Agreement, as amended
hereby.  From and after the First Amendment Effective Date, each New Lender
shall have all of the rights and obligations of a Lender under the Credit
Agreement as if it were an original signatory thereto.

 

1.7.                                         On the First Amendment Effective
Date, the Lenders each agree to make such purchases and sales of interests in
the outstanding Loans and interests in outstanding Letters of Credit between
themselves so that each Lender is then holding its relevant Percentage of
outstanding Loans and L/C Obligations.  Such purchases and sales shall be
arranged through the Administrative Agent and each Lender hereby agrees to
execute such further instruments and documents, if any, as the Administrative
Agent may reasonably request in connection therewith.

 

4

--------------------------------------------------------------------------------


 

1.8.                                         Exhibit E and Schedule 2.1 to the
Credit Agreement shall be amended and restated in the form of Exhibit E and
Schedule 2.1, respectively, attached hereto.

 

SECTION 2.                                             CONDITIONS PRECEDENT.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

2.1.                            The Borrower, the other Loan Parties, the
Lenders and the Administrative Agent shall have executed and delivered this
Amendment.

 

2.2.                            If requested by any Lender, the Administrative
Agent shall have received for such Lender such Lender’s duly executed Note of
the Borrower dated the date hereof and otherwise in compliance with the
provisions of Section 2.9 of the Credit Agreement.

 

2.3.                            The Administrative Agent shall have received
copies of resolutions of each Loan Party’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of the First
Amendment and the consummation of the transactions contemplated hereby.

 

2.4.                            The Administrative Agent shall have received
copies of the certificates of good standing for each Loan Party (dated no
earlier than 30 days prior to the date hereof) from the office of the secretary
of the state of its incorporation or organization.

 

2.5.                            The Administrative Agent shall have received the
fees set forth in that certain letter dated December 2, 2014 between the
Borrower and the Administrative Agent.

 

2.6                           The Administrative Agent shall have received the
favorable written opinion of counsel to the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.

 

SECTION 3.                                             REPRESENTATIONS.

 

3.1.                            In order to induce the Administrative Agent and
the Lenders to execute and deliver this Amendment, each Loan Party hereby
represents to the Administrative Agent and to the Lenders that as of the date
hereof after giving effect to this Amendment (a)  the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct in all material respects (except that the
representations contained in Section 6.5 shall be deemed to refer to the most
recent financial statements of the Borrower delivered to the Administrative
Agent) and (b) no Default or Event of Default has occurred and is continuing
under the Credit Agreement.

 

3.2.                            The Loan Parties hereby represent and warrant
that since June 19, 2014, there have been no amendments, modifications,
supplements or restatements to any Loan Party’s

 

5

--------------------------------------------------------------------------------


 

articles of incorporation and bylaws (or comparable organizational documents) on
file with the Administrative Agent, and such articles of incorporation and
bylaws (or comparable organizational documents) remain in full force and effect
as of the date hereof.

 

SECTION 4.                                             MISCELLANEOUS.

 

4.1.                                     Except as specifically amended or
waived herein, the Credit Agreement shall continue in full force and effect in
accordance with its original terms.  Reference to this specific Amendment need
not be made in the Credit Agreement, the Notes, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.

 

4.2.                                     The Borrower agrees to pay on demand
all reasonable and documented costs and expenses of or incurred by the
Administrative Agent in connection with the negotiation, preparation, execution
and delivery of this Amendment, including the reasonable and documented fees and
expenses of counsel for the Administrative Agent.

 

4.3.                                     This Amendment may be executed in any
number of counterparts, and by the different parties on different counterpart
signature pages, all of which taken together shall constitute one and the same
agreement.  Any of the parties hereto may execute this Amendment by signing any
such counterpart and each of such counterparts shall for all purposes be deemed
to be an original.  Delivery of a counterpart hereof by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart hereof.

 

4.4                                    This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Illinois.

 

[SIGNATURE PAGE TO FOLLOW]

 

6

--------------------------------------------------------------------------------


 

This First Amendment to Credit Agreement is entered into as of the date and year
first above written.

 

 

“BORROWER”

 

 

 

ENVESTNET, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  Chief Executive Officer

 

 

 

 

“GUARANTORS”

 

 

 

ENVESTNET PORTFOLIO SOLUTIONS, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  President

 

 

 

 

 

 

 

OBERON FINANCIAL TECHNOLOGY, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  President

 

 

 

 

TAMARAC INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  President

 

 

 

 

PRIMA CAPITAL HOLDING, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  President

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PMC INTERNATIONAL, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  President

 

 

 

 

ENVESTNET ASSET MANAGEMENT, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  President

 

 

 

 

NETASSETMANAGEMENT, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  President

 

 

 

 

ENVESTNET INSTITUTE, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  President

 

 

 

 

PREMIER ADVISORS FUND, L.L.C.

 

 

 

By: Envestnet Asset Management, Inc.,

 

Its: Managing Member

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  President

 

2

--------------------------------------------------------------------------------


 

 

PORTFOLIO MANAGEMENT CONSULTANTS, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  President

 

 

 

 

PLACEMARK INVESTMENTS, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  President

 

 

 

 

PLACEMARK SERVICES, LLC

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  President

 

 

 

PLACEMARK HOLDINGS INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name: Judson Bergman

 

 

Title:  President

 

3

--------------------------------------------------------------------------------


 

Accepted and agreed to.

 

 

 

BANK OF MONTREAL, as Administrative Agent

 

 

 

 

 

By

/s/ Nicholas Buckingham

 

 

Name: Nicholas Buckingham

 

 

Title:   Vice President

 

 

 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

By

/s/ Nicholas Buckingham

 

 

Name: Nicholas Buckingham

 

 

Title:   Vice President

 

 

 

 

 

 

 

ASSOCIATED BANK, N.A.

 

 

 

 

 

By

/s/ Kyle Nass

 

 

Name: Kyle Nass

 

 

Title:   Vice President

 

 

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

By

/s/ Michael J. Flynn

 

 

Name: Michael J. Flynn

 

 

Title:   Vice President

 

 

 

 

 

 

 

STIFEL BANK & TRUST

 

 

 

 

 

By

/s/ John H. Phillips

 

 

Name: John H. Phillips

 

 

Title:   Executive Vice President

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By

/s/ Judith Smith

 

 

Name: Judith Smith

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

By

/s/ D. Andrew Maletta

 

 

Name: D. Andrew Maletta

 

 

Title:   Authorized Signatory

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ENVESTNET, INC.

 

COMPLIANCE CERTIFICATE

 

Date:                      , 20      

 

To:                             Bank of Montreal, as Administrative Agent under,
and the Lenders and L/C Issuer party to, the Credit Agreement described below

 

This Compliance Certificate is furnished to the Administrative Agent, the
L/C Issuer, and the Lenders pursuant to that certain Credit Agreement dated as
of June 19, 2014, as amended, among Envestnet, Inc., as Borrower, the Guarantors
referred to therein, the Lenders and L/C Issuer party thereto from time to time,
and Bank of Montreal, as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, the terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.       I am the duly elected                          of the Borrower;

 

2.       I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.       The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below;

 

4.       The financial statements required by Section 8.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate fairly present in all material respects the financial position of
the Borrower for the periods covered thereby (subject, in the case of quarterly
financial statements, to the absence of footnote disclosures and year-end audit
adjustments).

 

5.       Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, have been made in
accordance with the relevant

 

--------------------------------------------------------------------------------


 

Sections of the Credit Agreement.  In the event of a conflict between the
attached spreadsheet and any certifications relating thereto and the Credit
Agreement and related definitions used in calculating such covenants, the Credit
Agreement and such related definitions shall govern and control

 

6.             Described below are the exceptions, if any, to paragraph 3 above
by listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of the date first above written.

 

 

ENVESTNET, INC.

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

TO COMPLIANCE CERTIFICATE

 

ENVESTNET, INC.

 

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT DATED AS OF JUNE 19, 2014

 

CALCULATIONS AS OF                         ,      

 

A.                                    Senior Leverage Ratio (Section 8.23(a))

 

 

 

 

 

 

 

1.                                      Total Funded Debt

 

$

 

 

 

 

 

 

2.                                      Subordinated Debt

 

 

 

 

 

 

 

3.                                      Line A1 minus A2 (Senior Funded Debt)

 

 

 

 

 

 

 

4.                                      Net Income for past 12 months

 

 

 

 

 

 

 

5.                                      Interest Expense for past 12 months

 

 

 

 

 

 

 

6.                                      Income taxes for past 12 months

 

 

 

 

 

 

 

7.                                      Depreciation and Amortization Expense
for past 12 months

 

 

 

 

 

 

 

8.                                      Non-cash compensation expense, or other
non-cash expenses or charges, arising from the sale of stock, the granting of
stock options, the granting of stock appreciation rights and similar
arrangements for past 12 months (minus the amount of any such expenses or
charges when paid in cash to the extent not deducted in the computation of Net
Income)

 

 

 

 

 

 

 

9.                                      Fees, costs and expenses actually
incurred in connection with (A) Permitted Acquisitions (and Acquisitions
consummated prior to the date hereof), (B) financing activity (including the
issuance of Indebtedness and equity permitted hereunder), and (C) the formation
and structuring of ERS for past 12 months

 

 

 

 

 

 

 

10.                               Charges arising out of restructuring,
consolidation, severance or discontinuance of any portion of operations,
employees and/or management of any Person for 12 past months

 

 

 

 

 

 

 

11.                               Non-recurring costs and expenses relating to
litigation, contract settlement charges, bad-debt charge-offs for past 12 months

 

 

 

 

 

 

 

12.                               Non-cash losses on investments (minus non-cash
gains on

 

 

 

 

1

--------------------------------------------------------------------------------


 

investments) for past 12 months

 

 

 

 

 

 

 

13.                               Non-cash losses resulting from adjustments to
contingent consideration (minus non-cash gains resulting from adjustments to
contingent considerations) for past 12 months

 

 

 

 

 

 

 

14.                               Pre-tax losses attributable to non-controlling
interest for past 12 months

 

 

 

 

 

 

 

15.                               Deferred revenue fair value adjustment for
past 12 months

 

 

 

 

 

 

 

16.                               Re-audit related expenses during such period
related to circumstances that existed prior to the Closing Date

 

 

 

 

 

 

 

18.                               Sum of Lines A4 through A16, both inclusive
(“Adjusted EBITDA”)

 

 

 

 

 

 

 

19.                               Ratio of Line A3 to A18

 

:1.0

 

 

 

 

 

20.                               Line A19 ratio must not exceed

 

2.25:1.0

 

 

 

 

 

21.                               The Borrower is in compliance (circle yes or
no)

 

yes/no

 

 

 

 

 

B.                                    Total Leverage Ratio (Section 8.23(b))

 

 

 

 

 

 

 

1.                                      Total Funded Debt (Line A1 above)

 

$

 

 

 

 

 

 

2.                                      Adjusted EBITDA (Line A18 above)

 

$

 

 

 

 

 

 

3.                                      Ratio of Line B1 to B2

 

:1.0

 

 

 

 

 

4.                                      Line B3 ratio must not exceed

 

:1.0

 

 

 

 

 

5.                                      The Borrower is in compliance (circle
yes or no)

 

yes/no

 

 

 

 

 

C.                                    Interest Coverage Ratio (Section 8.23(c))

 

 

 

 

 

 

 

1.                                      Adjusted EBITDA (Line A18 above)

 

$

 

 

 

 

 

 

2.                                      Interest Expense paid in cash for past
12 months

 

$

 

 

 

 

 

 

3.                                      Ratio of Line C1 to Line C2

 

:1.0

 

 

 

 

 

4.                                      Line C3 ratio must not be less than

 

4.0:1.0

 

 

 

 

 

5.                                      The Borrower is in compliance (circle
yes or no)

 

yes/no

 

 

 

 

 

D.                                    Minimum Adjusted EBITDA (Section 8.23(d))

 

 

 

 

 

 

 

1.                                      Adjusted EBITDA (Line A18 above)

 

$

 

 

 

 

 

 

2.                                      Minimum permitted amount

 

$

35,000,000

 

 

 

 

 

3.                                      The Borrower is in compliance (circle
yes or no)

 

yes/no

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

COMMITMENTS

 

NAME OF LENDER

 

COMMITMENT

 

BMO Harris Bank N.A.

 

$

29,000,000

 

Associated Bank, N.A.

 

$

22,500,000

 

Fifth Third Bank

 

$

22,500,000

 

Stifel Bank & Trust

 

$

13,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

13,000,000

 

TOTAL

 

$

100,000,000.00

 

 

--------------------------------------------------------------------------------